Citation Nr: 1537741	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas



THE ISSUES


1.  Entitlement to service connection for bilateral knee disability. 

2.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The Veteran, through his representative, cancelled his videoconference hearing in an August 2015 request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, further development is required prior to appellate handling of the Veteran's claims.

Bilateral knee disability

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran has asserted that he has had pain and swelling of the knees since discharge.  The Veteran is competent to report he experiences pain and swelling of the knees and these may be symptoms of a current bilateral knee disability.  Thus, the low standard for the provision of a VA examination is met.  The Veteran has not been afforded a VA examination.  Upon remand, he should be afforded a VA examination of his knees.  Additionally, he should again be given the opportunity to submit any relevant treatment records pertaining to his claimed knee disabilities.  

Moreover, the RO attempted to obtain records from UTMB Hospital but received a negative response.  Under 38 C.F.R. § 3.159 VA has notification responsibilities when ending efforts to obtain records.  A review of the record shows that VA has not complied with the notification provisions of 38 C.F.R. § 3.159(e).  

Right ear hearing loss

The Veteran contends that he has had problems with his hearing since he was discharged from service.  

In October 2011, the Veteran was afforded a VA audiology examination.  The examiner found that the Veteran had right ear hearing loss for VA purposes.  38 C.F.R. § 3.385 (2015).  However, the examiner opined that it is less likely as not that the Veteran's right ear hearing loss is due to in-service noise exposure.  The examiner indicated that the exit examination showed normal sensitivity in the right ear.  Service treatment records show that on separation the right ear pure tone thresholds were 30 decibels at 2k hertz, 25 decibels at 3k hertz, and 30 decibels at 4k hertz.

The Board notes that the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, additional comment from the examiner is needed.   

In addition, the examiner did not address the significance of the hearing shift between the three audiogram examinations during service (Entrance examination September 1976; Hearing Conservation December 1977; and Separation examination September 1979).  The Board notes that the Veteran's hearing seems to have fluctuated during service.  Overall, testing reveals a worsening at 2k hertz between entry and separation.  Comment on the significance, if any, of the threshold shifts by the examiner will assist the Board in making a decision.  Thus, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any treatment for his claimed disabilities, and that he provide a release enabling VA to obtain them.  If records are identified and appropriate releases are obtained, VA should obtain the records on behalf of the Veteran.  If records are identified but cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be informed of VA's inability to obtain the records.  Alternately, he may submit the records himself.

In addition, the AOJ should follow the procedures for obtaining the UTMB Hospital records set forth above.  38 C.F.R. § 3.159(c).  VA must properly notify the Veteran of VA's inability to obtain the UTMB Hospital records as described in 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, the Veteran should be scheduled for a VA medical examination to determine the nature and etiology of any current right and left knee disabilities.  The Veteran's claims file must be provided to the examiner for review in connection with this examination.  

After reviewing the record and examining the Veteran, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., 50 percent or better probability) any right or left knee disability identified on examination is causally related to the Veteran's active service or any incident therein.  

3.  Return the claims file to the October 2011 VA examiner or suitable substitute, in order to obtain an addendum opinion.  If the examiner is not available, the opinion should be obtained from another qualified examiner.  An examination should be provided only if the examiner determines that such is necessary.  

The VA examiner should review the claims file, to include this remand.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or better probability) that the Veteran's current right ear hearing loss disability is causally related to active service.  

In answering the above question, the examiner is asked to specifically discuss the significance, if any, of the documented shifts in the Veteran's hearing between 1976 and 1977 and then 1979 (including an apparent worsening at 2k hertz in the right ear) and the abnormal right ear hearing test results noted on the separation examination. 

The VA examiner should provide a complete rationale for any opinion given. 

4.  The RO should then readjudicate the issues on appeal.  If any benefits sought remain denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




